

117 HR 4995 IH: Tribal Wildlife Corridors Act of 2021
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4995IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Mr. Gallego introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of the Interior to establish Tribal Wildlife Corridors, and for other purposes.1.Short titleThis Act may be cited as the Tribal Wildlife Corridors Act of 2021.2.DefinitionsIn this Act:(1)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, in consultation with the Director of the Bureau of Indian Affairs.3.Tribal wildlife corridors(a)Establishment(1)In general(A)NominationsAn Indian Tribe may nominate a corridor within the boundaries of the land of the Indian Tribe as a Tribal Wildlife Corridor by submitting to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(B)DeterminationNot later than 90 days after the date on which the Secretary receives an application under subparagraph (A), the Secretary shall determine whether the nominated Tribal Wildlife Corridor described in the application meets the criteria established under paragraph (2).(C)PublicationOn approval of an application under subparagraph (B), the Secretary shall publish in the Federal Register a notice of the establishment of the Tribal Wildlife Corridor, which shall include a map and legal description of the land designated as a Tribal Wildlife Corridor.(2)Criteria(A)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall establish criteria for determining whether a corridor nominated by an Indian Tribe under paragraph (1)(A) qualifies as a Tribal Wildlife Corridor.(B)InclusionsThe criteria established under subparagraph (A) shall include, at a minimum, the following:(i)The restoration of historical habitat for the purposes of facilitating connectivity.(ii)The management of land for the purposes of facilitating connectivity.(iii)The management of land to prevent the imposition of barriers that may hinder current or future connectivity.(3)Removal(A)In generalAn Indian Tribe may elect to remove the designation of a Tribal Wildlife Corridor on the land of the Indian Tribe by notifying the Secretary.(B)Effect of removalAn Indian Tribe that elects to remove a designation under subparagraph (A) may not receive assistance under subsection (c) or (d).(b)Coordination of land use plansSection 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) is amended—(1)in subsection (b)—(A)by striking Indian tribes by and inserting the following: Indian Tribes—(1)by;(B)in paragraph (1) (as so designated), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(2)for the purposes of determining whether the land use plans for land in the National Forest System would provide additional connectivity to benefit the purposes of a Tribal Wildlife Corridor established under section 3(a)(1) of the Tribal Wildlife Corridors Act of 2021.; and(2)by adding at the end the following:(g)Tribal wildlife corridorsOn the establishment of a Tribal Wildlife Corridor under section 3(a)(1) of the Tribal Wildlife Corridors Act of 2021, the Secretary shall conduct a meaningful consultation with the Indian Tribe that administers the Tribal Wildlife Corridor to determine whether, through the revision of 1 or more existing land use plans, the Tribal Wildlife Corridor can—(1)be expanded into public lands; or(2)otherwise benefit connectivity between public lands and the Tribal Wildlife Corridor..(c)Technical assistanceThe Secretary shall provide to Indian Tribes technical assistance relating to the establishment, management, and expansion of a Tribal Wildlife Corridor, including assistance with accessing wildlife data and working with voluntary private landowners to access Federal and State programs to improve wildlife habitat and connectivity on non-Federal land.(d)Availability of assistance(1)Tribal wildlife corridors grant program(A)EstablishmentThe Secretary shall establish a Tribal Wildlife Corridors grant program (referred to in this subsection as the program) to encourage wildlife movement in accordance with this section.(B)GrantsBeginning not later than 3 years after the date of enactment of this Act, the Secretary shall make grants under the program to 1 or more Indian Tribes to increase connectivity through Tribal Wildlife Corridors.(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $50,000,000 for fiscal year 2022 and each fiscal year thereafter.(e)Savings clauseNothing in this section authorizes or affects the use of private property or Indian land.4.Protection of Indian Tribes(a)Federal trust responsibilityNothing in this Act or an amendment made by this Act amends, alters, or waives the Federal trust responsibility to Indian Tribes.(b)Freedom of information act(1)ExemptionInformation described in paragraph (2) shall not be subject to disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), if the head of the agency that receives the information, in consultation with the Secretary and the affected Indian Tribe, determines that disclosure may—(A)cause a significant invasion of privacy;(B)risk harm to human remains or resources, cultural items, uses, or activities; or(C)impede the use of a traditional religious site by practitioners.(2)Information describedInformation referred to in paragraph (1) is information received by a Federal agency—(A)pursuant to this Act or an amendment made by this Act relating to—(i)the location, character, or ownership of human remains of a person of Indian ancestry; or(ii)resources, cultural items, uses, or activities identified by an Indian Tribe as traditional or cultural because of the long-established significance or ceremonial nature to the Indian Tribe; or(B)pursuant to the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.).